Citation Nr: 1117587	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder, to include residuals of inservice back injuries.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967, to include service in Vietnam.  Among his many awards and decorations for meritorious service during that period of time were the Purple Heart, the Parachutist Badge, and Combat Infantryman Badge.  Other prior service totaling four years, one month, and thirty-four days in the Marine Corps Reserve is indicated.
This matter was originally before the Board of Veterans' Appeals (Board) in July 2009, on appeal from the VARO in Los Angeles, California, which denied entitlement to service connection for a back disorder, including residuals of inservice back injuries, through its rating decision of September 2005.  This matter was remanded by the Board to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions the case has since been returned to the Board for further review.   

While the case remained in remand status, the Veteran revoked the power-of-attorney he has previously executed in favor of a veterans' service organization.  No other representative has been authorized by him to represent his interests in this appeal.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In December 2010, the Veteran indicated in writing his desire to appear at a hearing before the Board.  The Board sent a letter attempting to clarify the type of hearing desired.  The Veteran responded in writing in February 2011, saying that he desired a hearing before the Board, sitting at the RO.  Remand is required to afford the Veteran his requested hearing.  

Accordingly, this case is REMANDED for the following action:

Afford the Veteran a hearing before the Board, sitting at the RO, at the next available opportunity.

The purpose of this REMAND is to obtain additional procedural development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


